Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021 was filed after the mailing date of the non-final rejection on 06/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
101: Applicant’s amendments have overcome the 101 rejections of the previous office action.
102/103 related arguments:
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Allowable Subject Matter
Claims 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding independent claims 6 and 15, no prior art was found to teach have at least two feasibility limits in which those feasibility limits are associated with a trajectory type and then further are dynamically adjusted based on the functionality of sub-system status. The cited prior art for these claims rejections while providing for a overall form of associating trajectory types with subsystem status, that isn’t the same/would fail to provide that the feasibility limits are then further limited/dynamically adjusted based on the subsystem status. 	To put in a rough mathematical term/examples, applicant is claiming feasibility limits akin to limits (A,B) wherein A is associated with an Type 1 (abbreviated A1) trajectory and B is associated with a type 2 trajectory (abbreviated B2) and further both A and B are modified (e.g. f(subsystem)) by the performance/status of subsystems. Thus applicant’s amended independents claims provide limits = f(subsystem)*(A1, B2); whereas the cited art of the final rejection associates both trajectory type and subsystem function with the limit (i.e. the function is subsystems is a known/static quantity/scalar) , i.e. limits = sub*A1, sub*B2, which while similar means that the feasibility limits aren’t dynamically adjusted with subsystem status. As for a trajectory type there is only a type of subsystem status/quantity (A1 will always have a certain status and B2 will always have a certain status, thus not dynamic).
	As such applicants amended claims 6 and 15 have are novel and non-obvious in light of the prior art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 103
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190286151 A1, ”AUTOMATED DRIVING SYSTEMS AND CONTROL LOGIC FOR CLOUD-BASED SCENARIO PLANNING OF AUTONOMOUS VEHICLES”, Palanisamy et al in  further view of Brown et al, US10202144, “Vehicle Curvature Determination”.
	Regarding Claim 1, Palanisamy et at teaches “An autonomous vehicle monitoring system, comprising: one or more processors; and memory that stores instructions which, when executed by the one or more processors,”( [0012] In an example, an autonomous vehicle control system is presented that includes one or more motor vehicles that wirelessly communicate with a remote (cloud-based) computing node, which is physically off-board and displaced from the motor vehicle(s). Each motor vehicle may include a vehicle body with any desired powertrain, and a resident vehicle controller that is mounted to the vehicle body. The resident vehicle controller includes a scenario selector module and a real-time trajectory planner module, whereas the remote computing node includes a scenario processor and a reference path generator processor (“processor” and “module” used interchangeably herein). During system operation, the scenario processor determines vehicle state data and path plan data for the motor vehicle. The vehicle state data may include a current position and velocity of the motor vehicle, whereas the path plan data may include an origin and desired destination of the motor vehicle. The reference path generator processor generates a list of trajectory plan candidates based on the vehicle state data, the path plan data, and current road scenario data (e.g., real-time contextual data of the motor vehicle).);” cause the system to: obtain a set of feasibility limits for movement of an autonomous vehicle;”( [0037] “For instance, vehicle velocity, acceleration/deceleration, and occupant-experienced forces for a given candidate should satisfy corresponding vehicle-calibrated boundaries, while also meeting all kinematic vehicle constraints, such as avoiding obstacles while steering through traffic.” Here teaches that the kinematic constraints are vehicle-calibrated, thus this limits are in some-form received/obtained by the vehicle);” receive a current state of the autonomous vehicle;”( [0006] “Aspects of this disclosure are directed to cloud-based scenario planning and route generating logic and computer-executable algorithms for autonomous vehicles. For instance, a method is presented for controlling an automated driving operation of a motor vehicle. This representative method includes, in any order and in any combination with any of the disclosed features and options: determining vehicle state data, which may include a current position, velocity, acceleration, heading, etc., of the motor vehicle, and path plan data, which may include an origin and desired destination of the motor vehicle;” Here teaches vehicle state data is determined/received. [0009] Additional options may include the scenario selector module transmitting an updated trajectory plan candidate with the updated lowest respective travel cost to the real-time trajectory planner module. The trajectory planner module may then determine if this candidate is an optimal candidate, e.g., estimate if the updated trajectory plan candidate will be collision free and kinodynamically feasible.” Here teaches the additional, at the vehicle, kinodynamic feasibility check. );” receive, at the autonomous vehicle monitoring system, a potential trajectory for validation from an addition system independent from the autonomous vehicle monitoring system,”( [0009] “Additional options may include the scenario selector module transmitting an updated trajectory plan candidate with the updated lowest respective travel cost to the real-time trajectory planner module. The trajectory planner module may then determine if this candidate is an optimal candidate, e.g., estimate if the updated trajectory plan candidate will be collision free and kinodynamically feasible” Here the plan candidate (i.e. potential trajectory) is sent to the realtime planner module which then checks for validation) from [0006] “: determining vehicle state data, which may include a current position, velocity, acceleration, heading, etc., of the motor vehicle, and path plan data, which may include an origin and desired destination of the motor vehicle; generating, via a remote computing node off-board from the motor vehicle (e.g., a backend cloud server computer), a list of trajectory plan candidates based on the vehicle state data, the path plan data, and current road scenario data, which may include real-time situational/contextual data of the vehicle;” Here teaches that the trajectory plan candidates are generated offboard the vehicle, i.e. “addition system independent form the autonomous vehicle monitoring system”);” , the potential trajectory satisfying a set of conditions for operating the autonomous vehicle”( [0007] “Any of the disclosed systems, methods and devices may optionally include estimating, via a scenario processor of the remote computing node, a scenario plan for the origin and desired destination of the motor vehicle. This scenario plan may include lane centering estimation, lane changing estimation, vehicle passing estimation, and/or object avoidance estimation. Estimating the scenario plan may include determining appropriate steps to manage or otherwise “handle” expected traffic signs, intersections, road conditions, vehicle maneuvers, connections and/or traffic conditions. The remote computing node's scenario processor may track the vehicle while on route to assist with each handling determination. The estimated scenario plan may then be used to generate the trajectory plan candidates list. Moreover, a reference path generator of the remote computing node may cache high-resolution, multi-lane boundary and maneuver information for a planned route in a remote memory device. The cached information may then be used to help generate the trajectory plan candidates list.” Here teaches that the estimated scenario plan/trajectory plan candidates satisfy conditions (i.e. have appriapte behavior) for road signs, intersections, etc);” ; determine kinematics of the autonomous vehicle to travel to the potential trajectory from the current state; determine a validity signal indicating whether the kinematics satisfy the updated set of feasibility limits by comparing the kinematics to the updated set of feasibility limits; and cause the autonomous vehicle to operate according to the potential trajectory based at least in part on the validity value.“( [0037] For each optimal plan candidate received from the scenario plan selector module 306, the real-time trajectory planner module 308 checks the practicability of the candidate, e.g., by assessing whether or not the candidate is likely to be collision free and whether or not the candidate is likely to be kinodynamically feasible, etc. A trajectory plan may be designated as kinodynamically feasible if the vehicle's 10 kinematics and dynamics will allow it to follow the prescribed trajectory plan without stressing or exceeding the feasible operating space of the vehicles powertrain, braking, and steering systems. For instance, vehicle velocity, acceleration/deceleration, and occupant-experienced forces for a given candidate should satisfy corresponding vehicle-calibrated boundaries, while also meeting all kinematic vehicle constraints, such as avoiding obstacles while steering through traffic. If deemed practical, trajectory planner module 308 refines the plan to generate a final trajectory, which is sent to an autonomous vehicle control module or similarly configured vehicle controller for execution. If a trajectory plan candidate is categorized as not practical, the trajectory planner module 308 may request another plan candidate from the scenario plan selector module 306; the vetting and refinement processes described above are then repeated for the new candidate.” Here teaches the feasibility check along the trajectory which includes control based on the feasibility value/check.)
	Palanisamy however doesn’t explicitly teach that the status of each subsystem sets/affects the feasibility limits. Palanisamy however does teach the setting of feasibility limits based on the operational profile of subsystems, however it doesn’t state if this profile is dynamic or not. ([0037] For each optimal plan candidate received from the scenario plan selector module 306, the real-time trajectory planner module 308 checks the practicability of the candidate, e.g., by assessing whether or not the candidate is likely to be collision free and whether or not the candidate is likely to be kinodynamically feasible, etc. A trajectory plan may be designated as kinodynamically feasible if the vehicle's 10 kinematics and dynamics will allow it to follow the prescribed trajectory plan without stressing or exceeding the feasible operating space of the vehicles powertrain, braking, and steering systems. For instance, vehicle velocity, acceleration/deceleration, and occupant-experienced forces for a given candidate should satisfy corresponding vehicle-calibrated boundaries, while also meeting all kinematic vehicle constraints, such as avoiding obstacles while steering through traffic. If deemed practical, trajectory planner module 308 refines the plan to generate a final trajectory, which is sent to an autonomous vehicle control module or similarly configured vehicle controller for execution. If a trajectory plan candidate is categorized as not practical, the trajectory planner module 308 may request another plan candidate from the scenario plan selector module 306; the vetting and refinement processes described above are then repeated for the new candidate.)
	Brown et al teaches the updating of such a kinematic constraints/vehicle performance capabilities based on the status of subsystems of a vehicle for use in path planning/vehicle control systems. Brown et al teaches [Col. 6:Line(s) 56 – 7:8] “The ECUs of the AVP 16 have access to much more information about the various subsystems (powertrain, brakes, steering) of the AVP than could be made available over CAN bus 12 to the AVC 14. As a result, these ECUs can produce much higher fidelity models of their specific subsystems capabilities in light of the current operating conditions, both internal and external. The AVP can then use these models to predict the true capability of the vehicle 32, effectively condensing the multitude of factors down to profiles of system capability that is pertinent to lateral and longitudinal path planning control. For example, the AVP 16 can determine the maximum available torque profile, which can be used to calculate an associated acceleration capability profile of the vehicle 32. In addition, the AVP 16 can provide a steering or curvature performance profile and a braking profile of the vehicle 32. By providing higher fidelity estimates of the system acceleration, minimum acceleration and steering capabilities from the AVP 16 to the AVC 14, the AVC 14 can be less conservative in its path planning and control of the vehicle 32.” Here teaches the updating/use of system capabilities for determining the capabilities/performance of the autonomous vehicle. Later as a specific example to show that these capabilities are truly based on sub-system status [13:7-19] “The process 100 begins in a block 110, in which a system status is obtained by the AVC 14. The AVC 14 determines the system status from data the AVC 14 receives from the various ECUs on the CAN bus 12. The system status can include one or more quantities related to vehicle 32 operation, e.g., a current vehicle speed, a current battery state of charge, a current wheel torque value, a transient torque value, a steady state torque value, a wheel torque over time (see, e.g., FIG. 11), temperature and/or other similar information related to determining an acceleration profile. In addition, the AVC 14 can monitor a CAN Bus status, a power supply level, and a tire saturation value, which can be included in the vehicle 32 system status.” Here shows power supply level (battery status), tire saturation value (tire condition). Are used in determining the capabilities/profiles/constraints.
	As such it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Palanisamy et al to include the vehicle model as taught by Brown et al to include the updating/determining of the kino-dynamic constraints/limits based on the subsystems. Brown et al provides motivation for such an addition [6:36-54] “The AVC in typical driver assisted vehicles and self-driving, i.e., autonomous vehicles, such as the vehicle 32 of FIG. 2, typically have simplified models of the AVP system capability. This is in part due to limitations in the amount of information we can transferred over the CAN bus to the AVC 14. The AVC 14, and all of the other ECUs on the CAN bus 12 may only be able to exchange a subset, i.e., less than all, of the desirable AVP 16 information and/or other information available over the CAN bus 12 due to a volume of controller and ECU communications traffic traversing the CAN bus 12. As a result, the AVC 14 typically takes a conservative approach when planning a merge onto a highway, making turns across traffic or even leaving a highway, just to name a few possible vehicle 32 maneuvers. This conservatism in path selection and control can result in the vehicle seeming sluggish and less refined. This could be prevented if the ECUs of the AVP 16 could provide timely, high fidelity vehicle capability information to assist the AVC 14 with its path planning.” Thus by having the vehicle model update/be determine based on the vehicle subsystem status a more refined and accurate model can be used for path generation, allowing for a wider range of paths to be used, resulting in a smoother/more refined feel in autonomous driving. Thus modified Palanismay et al teaches all aspects of claim 1.
	Regarding Claim 2, modified Palanismay et al teaches “The system of claim 1, wherein the set of feasibility limits comprises at least one of a maximum velocity of the autonomous vehicle, a maximum deceleration of the autonomous vehicle in a first direction, a maximum acceleration of the autonomous vehicle in the first direction, a maximum acceleration of the autonomous vehicle in a second direction, and a maximum resultant acceleration.”([0037] “A trajectory plan may be designated as kinodynamically feasible if the vehicle's 10 kinematics and dynamics will allow it to follow the prescribed trajectory plan without stressing or exceeding the feasible operating space of the vehicles powertrain, braking, and steering systems. For instance, vehicle velocity, acceleration/deceleration, and occupant-experienced forces for a given candidate should satisfy corresponding vehicle-calibrated boundaries, while also meeting all kinematic vehicle constraints, such as avoiding obstacles while steering through traffic. ” Here teaches acceleration/deceleration limits which when read in light of the earlier section From [0027] “HV state data 201 may generally comprise the vehicle's 10 current position, heading, velocity, and/or acceleration information. Other types of vehicle state information may include real-time sensor-based yaw, pitch and roll data, lateral speed, lateral offset, and heading angle.” Here teaches the vehicle state is/includes roll and lateral speeds. Thus acceleration/deceleration limits as taught in [0037] would naturally include lateral (i.e a second direction) acceleration/deceleration, and from the “roll” data the resultant acceleration force would also be taught)
	Regarding Claim 3, modified Palanismay et al teaches “The system of claim 2, wherein determining kinematics of the autonomous vehicle to travel to the trajectory from the current state further comprises determining at least one of a deceleration of the autonomous vehicle in the first direction, an acceleration of the autonomous vehicle in the first direction, an acceleration of the autonomous vehicle in the second direction, and a resultant acceleration. .”([0037] “A trajectory plan may be designated as kinodynamically feasible if the vehicle's 10 kinematics and dynamics will allow it to follow the prescribed trajectory plan without stressing or exceeding the feasible operating space of the vehicles powertrain, braking, and steering systems. For instance, vehicle velocity, acceleration/deceleration, and occupant-experienced forces for a given candidate should satisfy corresponding vehicle-calibrated boundaries, while also meeting all kinematic vehicle constraints, such as avoiding obstacles while steering through traffic. ” Here teaches acceleration/deceleration limits. From [0027] “HV state data 201 may generally comprise the vehicle's 10 current position, heading, velocity, and/or acceleration information. Other types of vehicle state information may include real-time sensor-based yaw, pitch and roll data, lateral speed, lateral offset, and heading angle.” Here teaches the vehicle state is/includes roll and lateral speeds. Thus acceleration/deceleration limits as taught in [0037] would naturally include lateral (i.e a second direction) acceleration/deceleration, and from the “roll” data the resultant acceleration force would also be taught.)
	Regarding Claim 4, modified Palanismay et al teaches “The system of claim 1, wherein the set of feasibility limits comprises at least one physical operational limit imposed on the autonomous vehicle.”([0037] “A trajectory plan may be designated as kinodynamically feasible if the vehicle's 10 kinematics and dynamics will allow it to follow the prescribed trajectory plan without stressing or exceeding the feasible operating space of the vehicles powertrain, braking, and steering systems. For instance, vehicle velocity, acceleration/deceleration, and occupant-experienced forces for a given candidate should satisfy corresponding vehicle-calibrated boundaries, while also meeting all kinematic vehicle constraints, such as avoiding obstacles while steering through traffic. I” Here teaches operational limits based on the physical operation “operating space” of the systems)
	Regarding Claim 5, modified Palanismay et al teaches “The system of claim 1, wherein determining kinematics of the autonomous vehicle to travel to the potential trajectory from the current state further comprises: determining a first position on the potential trajectory; comparing the first position to a second position associated with the current state of the autonomous vehicle.”( [0037] “A trajectory plan may be designated as kinodynamically feasible if the vehicle's 10 kinematics and dynamics will allow it to follow the prescribed trajectory plan without stressing or exceeding the feasible operating space of the vehicles powertrain, braking, and steering systems. For instance, vehicle velocity, acceleration/deceleration, and occupant-experienced forces for a given candidate should satisfy corresponding vehicle-calibrated boundaries, while also meeting all kinematic vehicle constraints, such as avoiding obstacles while steering through traffic. I” Here the “allow it to follow” is teaching analysis of positions and states along the path.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070179685 A1;.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661